Citation Nr: 0306999	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-02 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for interstitial cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had verified active service from March 1990 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1998, 
which denied service connection for interstitial cystitis.  

The file shows that the veteran submitted a timely notice of 
disagreement with the RO's denial of her claims for increased 
ratings for low back and right knee disabilities.  In May 
2002, she was furnished a statement of the case addressing 
these issues, but the record does not show that a substantive 
appeal has been received.  Accordingly, those issues are not 
before the Board at this time.  


FINDINGS OF FACT

The veteran's chronic interstitial cystitis began during 
active service.


CONCLUSION OF LAW

Interstitial cystitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran reports she had active duty in the Navy from 
March to April 1986, although the RO has not verified such 
service, and the claims folder does not contain any service 
medical records from such period.

Medical records from St. Anthony's Hospital, dated in June 
1986, show the veteran then underwent excision of a pilonidal 
cyst and sinus; it was noted such problem was reportedly the 
cause of her recent rejection for service in the military. 

The vteran had verified active duty in the Army from March 
1990 to March 1995.  On the Army enlistment examination in 
August 1989, she reported "no" to questions as to whether 
she had ever had frequent or painful urination, or kidney 
stone or blood in urine.  No pertinent abnormalities were 
found on examination.  Service medical records show that in 
April 1990, approximately two weeks after her entrance onto 
active duty, she complained of abdominal tenderness, as well 
as urinary symptoms including dysuria, urgency, and 
frequency.  Her symptoms were noted to be consistent with a 
urinary tract infection.  On a gynecology examination in 
December 1990, she reported a history of frequent urinary 
tract infections.  Again in May 1991, she had a urinary tract 
infection, and she was referred for evaluation of frequent 
urinary tract infections.  In July 1991, she reported a long 
history of urinary tract infections since 1986, and said she 
had continual dysuria and frequency, which were never 
completely relieved with antibiotic treatment.  She also had 
abdominal pain.  Urinalysis at that time disclosed e. coli 
bacteria.  The assessment was urinary tract infection, 
possible pyelonephritis.  In August 1991, it was believed 
that her urinary tract infections had not been adequately 
treated.  An intravenous pyelogram in August 1991 was normal, 
and did not disclose any anatomic cause for her recurrent 
urinary tract infections.  Urinary tract infections were 
again noted in March 1992, September 1992, and January 1995, 
and on the separation examination in January 1995, the 
veteran reported a history of frequent urinary tract 
infections.  

Subsequent to service, VA records show the veteran's 
treatment for multiple conditions from 1995 to 2001.  An 
examination in July 1995 did not disclose any history of 
urinary tract infections, and urinalysis was normal.  In 
connection with a gynecology evaluation of an abnormal PAP 
smear in September 1996, the veteran reported a history of 
about three urinary tract infections per year since 1985.  An 
ultrasound in October 1996 did not disclose any abnormalities 
of the kidneys or urinary bladder.  Similarly, X-rays in 
February 1997 did not disclose any intrinsic abnormality of 
the urinary bladder.  

In March 1997, the veteran underwent cystoscopy to evaluate 
recurrent urinary tract infections and suprapubic pain upon 
distention of the bladder, and to rule out interstitial 
cystitis.  Cystoscopy showed mucosal changes and petechial 
hemorrhages indicative of chronic cystitis, and were noted to 
be highly suspicious for interstitial cystitis, and biopsies 
were taken.  In May 1997, the veteran was seen for follow-up.  
It was noted that the diagnosis per biopsy had been 
interstitial cystitis.  A cystoscopy in July 2001 showed 
inflammatory changes on the bladder wall, and the 
postoperative diagnosis was interstitial cystitis.  
Cystoscopy, hydrodistention and bladder biopsy conducted in 
December 1997, due to worsening symptoms of suspected 
interstitial cystitis, disclosed petechial hemorrhage in the 
bladder; biopsies disclosed mild chronic inflammation.  
Ongoing treatment records dated into 2002 include references 
to urinary tract infections and cystitis.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran contends that she was treated for urinary tract 
infections throughout service, and she claims that her 
current interstitial cystitis began in service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The evidence shows that the veteran was treated for recurrent 
urinary tract infections during her 1990-1995 active duty in 
the Army.  She provided a history of recurrent urinary tract 
infections prior to service, although by one view of the 
evidence there was no chronic related condition prior to 
active duty in the Army.  Subsequent to service, interstitial 
cystitis was diagnosed in 1997.  The studies to determine 
whether interstitial cystitis was present were conducted 
based on the history of recurrent urinary tract infections, 
the problem which had existed during and since service.  
There is evidence of continuity of symptomatology upon which 
to trace the interstitial cystitis to service onset, even if 
the condition was first diagnosed after service.  38 C.F.R. 
§ 3.303(c), (d).

In the judgment of the Board, there is a reasonable doubt 
that the veteran's current interstitial cystitis began in 
active service.  Such doubt is resolved in her favor.  
38 U.S.C.A. § 5107(b).  The Board concludes that interstitial 
cystitis was incurred in service, and service connection is 
warranted.   


ORDER

Service connection for interstitial cystitis is granted.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

